Name: Regulation (EEC) No 1594/70 of the Commission of 5 August 1970 on the notification, carrying out and control of the processes of enriching, acidifying and deacidifying wine
 Type: Regulation
 Subject Matter: information technology and data processing;  economic geography;  cultivation of agricultural land;  food technology;  health;  farming systems
 Date Published: nan

 Avis juridique important|31970R1594Regulation (EEC) No 1594/70 of the Commission of 5 August 1970 on the notification, carrying out and control of the processes of enriching, acidifying and deacidifying wine Official Journal L 173 , 06/08/1970 P. 0023 - 0026 Danish special edition: Series I Chapter 1970(II) P. 0491 English special edition: Series I Chapter 1970(II) P. 0558 Greek special edition: Chapter 03 Volume 5 P. 0170 Spanish special edition: Chapter 03 Volume 4 P. 0018 Portuguese special edition Chapter 03 Volume 4 P. 0018 REGULATION (EEC) No 1594/70 OF THE COMMISSION of 5 August 1970 on the notification, carrying out and control of the processes of enriching, acidifying and deacidifying wine THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation (EEC) No 816/70 (1) of 28 April 1970 laying down additional provisions for the common organisation of the market in wine, as amended by Regulation (EEC) No 1253/70 (2) and in particular Articles 18 (4), 19 (8), 20 (4), 22 (3), and 35 thereof; Whereas Article 18 (1) and (2) of Regulation (EEC) No 816/70 lays down certain limits for raising alcoholic strength ; whereas these limits vary from one wine-growing zone to another ; whereas production areas and vine varieties which may qualifiy for special rules in wine-growing zone A have still to be determined ; whereas, to prevent certain wine-growers being placed in a difficult competitive position, these production areas should be defined on the basis of the quality of wine obtained therefrom; Whereas the first subparagraph of Article 19 (3) provides that the addition of sucrose to raise the alcoholic strength may be made by sugaring in the dry only in wine-growing regions in which it is traditionally or exceptionally practised ; whereas the second subparagraph thereof provides that sucrose may be added in aqueous solution only in certain wine-growing regions of wine-growing zone A ; whereas these regions should be determined on the basis of the practices used until the entry into force of Regulation (EEC) No 816/70; Whereas Belgium and the Netherlands do not form part of wine-growing zone A ; whereas, however, the last subparagraph of Article 18 (1) of Regulation (EEC) No 816/70 also permits the raising of alcoholic strength to be made outside that zone ; whereas, as regards the application in the Member States in question of the second subparagraph of Article 19 (3) of that Regulation, the addition of sugar in aqueous solution to raise the alcoholic strength should be restricted to grapes harvested in areas under vines at the time of the entry into force of this Regulation, in order to prevent this method of enrichment being extended ; whereas this process may, however, take place in any part of the Member State in question; Whereas, moreover, in view of the disadvantages of adding sucrose in aqueous solution to raise the alcoholic strength, it should be laid down that this method of enrichment should be used only where justified by the quality of the product to be enriched, that is to say, when the acid content is above a certain level; Whereas Article 20 of Regulation (EEC) No 816/70 lays down certain limits for acidification and deacidification ; whereas, in order to ensure that the wine so treated reaches an adequate quality, the methods which should be used for these processes should be specified; Whereas the second subparagraph of Article 22 (1) of Regulation (EEC) No 816/70 lays down that the competent authorities must be notified of every enriching, acidifying and deacidifying process ; whereas the same applies to the quantities of sugar and concentrated grape must held by the natural or legal persons carrying out these processes; Whereas this provision refers in particular to the preparation of table wines ; whereas, pursuant to Article 9 of Council Regulation (EEC) No 817/70 (3) of (1)OJ No L 99, 5.5.1970, p. 1. (2)OJ No L 143, 1.7.1970, p. 1. (3)OJ No L 99, 5.5.1970, p. 20. 28 April 1970 laying down special provisions for quality wines produced in specified regions, it applies also to the preparation of quality wines p.s.r.; Whereas the purpose of such notifications is to enable control to be kept over the processes in question ; whereas it is therefore necessary that, where the alcoholic strength is to be raised, the notifications should be sent to the competent authority of the Member State on whose territory the process is to be carried out, that they should be as specific as possible and that they should reach the competent authority before the process begins whereas, for acidification and deacidification, a subsequent control is sufficient ; whereas, for this reason and in order to reduce the amount of administrative work involved, provision should be made for the notifications to be made by the updating of registers regularly inspected by the competent authority; Whereas, for the control of these processes to be effective, it must extend to stocks of the products which are used ; whereas producers should therefore keep turnover registers and inform the competent authority of the quantities of the products which they hold when carrying out one of these processes; Whereas Member States should be responsible for such controls; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Wine; HAS ADOPTED THIS REGULATION: Article 1 1. The production areas referred to in subparagraph (b) of the second subparagraph of Article 18 (1) and in Article 18 (2) (b) of Regulation (EEC) No 816/70 are those lying within the following administrative units: (a) Regierungsbezirk Darmstadt, (b) Regierungsbezirk Rheinhessen-Pfalz, (c) Regierungsbezirk Koblenz, (d) Regierungsbezirk Unterfranken. 2. The vine variety to which those provisions refer is the "Blauer Portugieser". Article 2 1. The wine-growing regions referred to in the first subparagraph of Article 19 (3) of Regulation (EEC) No 816/70 are the following: (a) Wine-growing zone A, (b) Wine-growing zone B, (c) Wine-growing zones C I, C II and C III, with the exception of vineyards in the Italian Republic and vineyards in the French departments under the jurisdiction of the courts of appeal of: - Aix en Provence, - NÃ ®mes, - Montpellier, - Toulouse, - Agen, - Pau, - Bordeaux, and - Bastia. 2. However, enrichment by sugaring in the dry may, in exceptional cases, be authorised in the French departments listed in subparagraph (c) of the previous paragraph. Article 3 1. As regards Germany and Luxembourg, the wine-growing regions referred to in the second subparagraph of Article 19 (3) of Regulation (EEC) No 816/70 are those lying within the following administrative units: (a) in Germany: - Regierungsbezirk Rheinhessen-Pfalz, - Regierungsbezirk Trier, - Regierungsbezirk Koblenz, - Regierungsbezirk KÃ ¶ln, - Regierungsbezirk Darmstadt, - Landkreis Merzig, - Gemeinde Bodigger im Landkreis Melsungen; (b) in Luxembourg, the entire national territory. 2. In Belgium and the Netherlands sucrose in aqueous solution may be added to the products mentioned in Article 19 (1) (a) and (b) of Regulation (EEC) No 816/70 only if they have been harvested or made from grapes harvested in areas belonging to communes where vines were cultivated at the time of entry into force of this Regulation. 3. Only products having an minimum acidity of 12 g/l expressed in tartaric acid may have sucrose in aqueous solution added to them to raise the acoholic strength. Article 4 1. Acidification of the products mentioned in Article 20 (1) of Regulation (EEC) No 816/70 may be carried out with tartaric acid only. Pending the adoption of Community measures, citric acid may be used in Member States where such practice was authorised at the time of entry into force of this Regulation, on condition that the final citric acid content of the table wine or of the quality wine p.s.r. made from the acidified product does not exceed 1 g/l. 2. For deacidification only neutral potassium tartrate or calcium carbonate may be used, the latter containing if necessary small quantities of double calcium salt of d-tartaric and l-malic acids. Article 5 1. The notifications referred to in the second subparagraph of Article 22 (1) of Regulation (EEC) No 816/70, which relate to the following processes: - raising of alcoholic strength, - acidification or - deacidification, shall be addressed to the competent authority of the Member State on whose territory the process is to take place. 2. As regards the raising of alcoholic strength, the notification shall reach the competent authority not later than forty-eight hours before the day on which the process begins. The notification regarding acidification and deacidification shall be sent to the competent authority not later than forty-eight hours after the process has been completed. 3. The notification shall be made by the natural or legal persons who carry out the processes referred to in paragraph 1. It shall be made in writing. Any person required to make a notification is hereinafter called a "notifier". Article 6 1. An entry in the register referred to in Article 8 (2) may take the place of a notification of acidification or deacidification. 2. The person concerned shall inform the competent authority in writing when applying the provisions of paragraph 1. Article 7 1. The notification shall include the following particulars: A. the name and address of the notifier; B. where the process is to take place; C. the date on which and, in cases where the alcoholic strength is to be raised, the time at which the process is to begin; D. the serial number of the containers holding the product to be processed; E. regarding the product used: (a) the nature of that product; (b) its weight and volume; F. regarding the proposed process: (a) the nature of the process; (b) where the alcoholic strength is to be raised: (aa) the alcoholic strength of the product used; (bb) the expected increase in alcoholic strength expressed in degrees/hl; (cc) the method used to increase the alcoholic strength; (dd) if the increase is to be made: - by adding sucrose : the weight of sucrose added; - by adding sucrose in aqueous solution: - the weight of sugar added; - the expected increase in volume; - by adding concentrated grape must: - the volume and density of the must; - by partial concentration: - the expected loss in volume; (c) in the case of acidification: (aa) the total acidity of the product to be acidified, expressed in grams of tartaric acid per litre; (bb) the nature and weight of the added acid; (d) in the case of deacidification: (aa) the total acidity of the product to be deacidified, expressed in grams of tartaric acid per litre; (bb) the nature and weight of the deacidifying product used. 2. Entries in the register referred to in Article 6 shall include the following particulars: A. the date of the process; B. regarding the product used: (a) the nature of that product; (b) its weight and volume; C. regarding the process carried out: (a) the nature of the process; (b) in the case of acidification: (aa) the total acidity expressed in grams of tartaric acid per litre; (bb) the nature and weight of the acid added; (c) in the case of deacidification: (aa) the total acidity of the product to be deacidified, expressed in grams of tartaric acid per litre; (bb) the nature and weight of the deacidifying product used. Article 8 1. Notifiers shall keep turnover registers indicating the quantities of sucrose, concentrated must, tartaric acid, calcium carbonate and neutral potassium tartrate which they hold. 2. Notifiers shall keep registers to identify wines which have been the subject of one or more of the processes referred to in Article 5 (1). 3. The Member State shall be responsible for checking the registers referred to in paragraphs 1 and 2. Where the register referred to in paragraph 2 is used instead of the notification referred to in Article 5, it shall be checked at least once a year. Article 9 1. Pending the adoption of Community provisions in this matter, Member States shall take all necessary measures to ensure that the provisions relating to enriching, acidifying and deacidifying are observed. 2. They shall inform the Commission of these measures without delay. Article 10 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 August 1970. For the Commission The President Franco M. MALFATTI